                                            Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 1 of 17




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                     UNITED STATES DISTRICT COURT

                                   7
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10        JESUS J. MONTES,
                                  11                       Petitioner,                                No. C 19-6310 WHA (PR)

                                  12               v.                                                 ORDER DENYING PETITION FOR
Northern District of California
 United States District Court




                                                                                                      WRIT OF HABEAS CORPUS;
                                  13        ROSEMARY NDOH,                                            DENYING CERTIFICATE OF
                                                                                                      APPEALABILITY
                                  14                       Respondent.

                                  15

                                  16                                                 INTRODUCTION

                                  17            Petitioner Jesus Montes is a state prisoner serving a sentence of fifteen-years-to-life in

                                  18   custody for multiple acts of child molestation. He seeks federal habeas corpus relief pursuant to

                                  19   28 U.S.C. § 2254. The Court ordered respondent to show cause why the instant petition should

                                  20   not be granted. Respondent filed an answer denying petitioner’s claims. Although given notice

                                  21   and an opportunity to do so, petitioner did not file a traverse.

                                  22            For the reasons stated below, the petition is DENIED.

                                  23                                                       STATEMENT

                                  24   1.       FACTUAL BACKGROUND.
                                  25            The following description of the evidence presented at trial has been taken from the

                                  26   opinion of the California Court of Appeal on direct review.1

                                  27
                                       1
                                        The California Court of Appeal’s summary of the facts of Petitioner’s offense is presumed correct. See Hernandez v.
                                  28
                                       Small, 282 F.3d 1132, 1135 n.1 (9th Cir. 2002); 28 U.S.C. 2254(e)(1).
                                       Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 2 of 17




                                   1                    Prosecution Evidence
                                                In April 2015, Doe lived in San Pablo with her mother (Maria),
                                   2            Maria’s four other children, Maria’s brother, Anna G., Doe’s
                                                grandmother (Elsa), and Montes. Montes was in a romantic
                                   3            relationship with Elsa and slept in her room. At the time of trial,
                                                Doe was seven years old and repeating first grade.
                                   4
                                                        Doe’s Testimony
                                   5            Doe initially testified she did not recognize Montes and had never
                                                seen him before. When asked if she knew who “Philly” was, Doe
                                   6            said “my grandma’s dad” and that he lived with grandma. [FN 3.]
                                                Doe testified that she lived with “grandma’s dad.” But when
                                   7            shown a picture of her house, Doe said “grandma’s dad” did not
                                                live there. “He lives far away, but I don’t know where he lives.”
                                   8            She then said “[h]e used to stay in my grandma’s room with her.
                                                He sleeps.”
                                   9
                                                       [FN 3: Maria testified Doe calls several different
                                  10                   men “Philly,” including Montes, the father of
                                                       Maria's two youngest children, and Maria's boss,
                                  11                   “because it becomes complicated for [Doe] to
                                                       pronounce their names.” On cross-examination,
                                  12                   Doe was asked if she knew her mother's and
Northern District of California




                                                       grandmother's boss, who was named Phillip or
 United States District Court




                                  13                   Philly. Doe said, “He's already in jail (indicating).”
                                                       She also said that the person who touched her was
                                  14                   “asleeper” at the time.]
                                  15            Doe testified that “grandma’s dad,” named Montes, touched her.
                                                Doe had been alone with Montes in Elsa’s room when Doe was
                                  16            looking for something. She remembered talking to a police officer
                                                about Montes “[p]utting [her] fronts and [her] back” in Elsa’s
                                  17            room. When the prosecutor tried to determine how Doe had been
                                                touched, the following exchange occurred:
                                  18
                                                       “Q. How were your clothes when that person was touching
                                  19            you?
                                                        “A. He went to the police.
                                  20                    “Q. Okay. Who went to the police?
                                                        “A. Miton. [FN 4.]
                                  21                    “Q. Okay.
                                                        “A. He went to the police because we call. Right now, we
                                  22            call the police take him to jail.
                                                        “Q. How were your clothes when that person was touching
                                  23            you?
                                                        “A. With his hands.
                                  24                    “Q. Okay. Is that what he touched you with?
                                                        “A. (Nods head.) [¶] With their hands (indicating).
                                  25                    “Q. Were you wearing clothes?
                                                        “A. Yes.”
                                  26
                                                       [FN 4: Doe had previously testified that “Miton”
                                  27                   was Montes.]
                                  28
                                                                                   2
                                       Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 3 of 17




                                   1            When asked if she was touched over or under her clothes, Doe
                                                said, “Over the clothes, and my back one.” After Doe left Elsa’s
                                   2            room, she went to bed and did not tell anyone in her family. She
                                                did tell a police officer, who took Montes to jail. She again said
                                   3            she did not see Montes in the courtroom, explaining he was
                                                “already in jail.”
                                   4
                                                On redirect, Doe testified Montes was asleep when he touched her,
                                   5            that his eyes were closed, and that he did not say anything. When
                                                asked how he touched her if he was asleep, Doe said: “He was not
                                   6            sleeping. He was waking and he was sleeping now because I
                                                leaved.” She then said Montes was awake when he touched her.
                                   7            When asked again if his eyes were open when he touched her, Doe
                                                said, “No, he was sleeping a lot. He take him already in jail
                                   8            (unintelligible). He already escape.” When asked where she was
                                                when Montes touched her, Doe said, “I was running and then I was
                                   9            like going to somewhere to pick something.” Doe said Montes
                                                was not laying down when he touched her, but then said Montes
                                  10            was sleeping. Doe was standing next to Montes when the touching
                                                occurred. The prosecutor asked, “How did his hand move when he
                                  11            touched you?” Doe replied: “Not moving. He was only sleeping
                                                forever. Really, a lot.” Doe’s answer prompted the following
                                  12            exchange:
Northern District of California
 United States District Court




                                  13                    “Q. Did his hand move to touch your part or no?
                                                        “A. No.
                                  14                    “Q. So did you sit on his hand?
                                                        “A. Huh-uh.
                                  15                    “Q. Can you explain to me how his hand touched your front
                                                part?
                                  16                   “A. Well, he was sleeping forever and I come back. I am
                                                sleeping, but—I want to go to bed too. But I don’t want Miton to
                                  17            come in my house or he’s going to touch me in the fronts or the
                                                butt.
                                  18                   “THE COURT: Can you say that again? What? I couldn’t
                                                quite understand. You said you wanted to go sleeping too, but
                                  19            what? Do you remember what you just said?
                                                       “THE WITNESS: Yeah, I don’t want to sleep with this guy
                                  20            because this is getting more dangerous. You’re touching my fronts
                                                and my back, so I want him to go in jail. Not me because I didn’t
                                  21            do anything today.”
                                  22                    Doe’s Mother’s Testimony
                                                Maria testified that, on April 11, 2015, Montes returned home
                                  23            around 8:30 p.m. Maria observed Montes having difficulty
                                                keeping his balance and supporting himself against the wall.
                                  24            Fifteen minutes after his return, Maria was in the kitchen and heard
                                                Doe in Montes’s bedroom. It sounded like Doe was laughing or
                                  25            playing. Maria called out to Doe to leave the bedroom.
                                  26            Doe walked into the kitchen and said Montes, who she called
                                                “Phillip” or “Philly,” had touched her “booty.” [FN 5.] Doe also
                                  27            indicated, with her hand, that Montes had touched her vagina.
                                                Although Maria speaks only Spanish and Doe speaks only English,
                                  28            Maria understood what Doe said. With the help of Anna G., Maria
                                                                                  3
                                       Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 4 of 17




                                   1            called the police.
                                   2                   [FN 5: On the night in question, Montes was the
                                                       only man she called “Philly” at the house.]
                                   3
                                                        Police Investigation
                                   4            San Pablo Police Department Officer Lluvia Lopez responded at
                                                10:00 p.m. Lopez found Montes sleeping, face down, in the
                                   5            bedroom. Montes was difficult to wake, but Lopez could not recall
                                                if he appeared intoxicated. Lopez interviewed Doe in a private
                                   6            room with the door closed. The audio recording of the interview
                                                was played for the jury. Doe said Philly touched her “butt” and
                                   7            “weinies.” Doe said he touched her “[i]nside on my butt” and “in
                                                here and there.” Doe repeatedly pointed to her vagina to
                                   8            demonstrate the other place she had been touched.
                                   9            Doe was examined that same night by a sexual assault response
                                                team (SART). Doe told the SART nurse that, in her grandmother’
                                  10            room, Philly put his hands inside both the front and back of her
                                                pants, Philly touched her “booty” and “butthole,” and that Philly
                                  11            penetrated both her “butthole” and “front waterfall.” Doe said the
                                                touching hurt. Doe similarly told the examining SART doctor, “I
                                  12            got hurt by Philly. His hand was inside my pants in the front and
Northern District of California




                                                in the back. He put his finger in the hole. Philly’s clothes stayed
 United States District Court




                                  13            on. My clothes stayed on. I didn’t touch him.” Doe demonstrated
                                                how Philly touched both her “waterfall” and “butthole” by making
                                  14            a fist with her left hand and inserting her right index finger into the
                                                bottom of her left fist. The results of the SART exam were
                                  15            normal.
                                  16            On April 17, 2015, Doe was interviewed at the Children’s
                                                Interview Center (CIC), a facility specifically designed for
                                  17            interviewing children suspected of being victims of abuse. A
                                                video recording of the interview was played for the jury. Doe was
                                  18            able to answer questions about her name, her most recent birthday,
                                                and school. She also exhibited some concrete understanding of the
                                  19            difference between the truth and a lie, when the CIC interviewer
                                                asked her questions about different colored pencils. [FN 6.]
                                  20            However, when asked what it means to tell the truth, Doe
                                                responded, “Truth. Truth.” The interviewer asked Doe, “What
                                  21            does truth mean?” Doe responded, “Truth and dare.” [FN 7.]
                                  22                   [FN 6: When shown a brown pencil, and told it was
                                                       green, Doe correctly identified the statement as a
                                  23                   lie. However, when shown a yellow pencil and told
                                                       it was yellow, Doe said, “That's a lie.” Doe
                                  24                   explained, “You said orange.” The interviewer
                                                       finally showed Doe a green pencil and said it was
                                  25                   green. Doe correctly identified this as the truth.]
                                  26                   [FN 7: Montes attempts to use these answers to
                                                       demonstrate Doe was incompetent to testify at trial.
                                  27                   However, because the April 2015 interview was
                                                       conducted almost five months before trial, and her
                                  28                   competency during the CIC interview is not directly
                                                                                   4
                                            Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 5 of 17




                                   1                           at issue, we focus instead on her testimony at trial
                                                               and the competency hearing. With respect to child
                                   2                           witnesses, a finding of incompetency to testify at
                                                               trial raises a presumption of incompetency at the
                                   3                           time earlier out of court statements were made. (In
                                                               re Daniel Z. (1992) 10 Cal.App.4th 1009, 1018
                                   4                           [“[i]f a child is incompetent at a given point in time
                                                               by virtue of his or her youth, it can reasonably be
                                   5                           presumed that the child was incompetent at an
                                                               earlier point in time” (italics added) ].) We know of
                                   6                           no authority for the contrary proposition.]
                                   7                   Doe told the CIC interviewer she had gone into her grandmother’s
                                                       room to retrieve some food, when Montes grabbed her. She said,
                                   8                   “No” and told Montes to stop, but he touched her “butt” and her
                                                       “fronts” with his hand, inside her pants. He put his finger “in [her]
                                   9                   little hole” in her butt and “tipped the hole” in front. Doe said he
                                                       did not say anything, when he touched her, because he was
                                  10                   sleeping. She also said he touched her “100 times” and then said,
                                                       he touched her “two times”—in her “butt” and her “front”—and
                                  11                   that “it hurt[ ].”
                                  12                           Defense Case
Northern District of California




                                                       Montes testified that on April 11, 2015, around midday, he visited
 United States District Court




                                  13                   two bars where he “had some beers.” He returned to the home he
                                                       shared with Elsa shortly after 8:00 p.m. Montes stated he was not
                                  14                   “drunk” at that time, but admitted previously telling the police he
                                                       had also used cocaine and was feeling the effects of both the
                                  15                   cocaine and alcohol when he returned home. [FN 8.] Montes
                                                       stated he went straight to bed and slept until the police woke him.
                                  16                   He denied touching Doe.
                                  17                           [FN 8: At trial, Montes claimed he had been
                                                               confused about the date and ingested cocaine on
                                  18                           April 10, 2015.]
                                  19   Ans., Exh. E at 3–6. See also People v. Montes, No. A147799, 2017 WL 4416078, at *1-2 (Cal.

                                  20   Ct. App. Oct. 5, 2017) (unpublished).

                                  21   2.      PROCEDURAL BACKGROUND.
                                  22           A jury in Contra Costa County convicted petitioner of battery, sexual acts with a child ten

                                  23   years old or younger, and two counts of lewd acts upon a child. The court sentenced petitioner to

                                  24   a term of fifteen years to life in state prison.

                                  25           On direct appeal, petitioner argued that the trial court violated petitioner’s right to confront

                                  26   the witnesses against him by limiting defense counsel’s questioning of the victim’s mother

                                  27   (“confrontation claim”), and that the victim was not competent to testify and the trial court

                                  28   violated petitioner’s due process in allowing the victim to do so (“due process claim”). See Ans.,
                                                                                          5
                                         Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 6 of 17




                                   1   Exh. D at 24-47. The California Court of Appeal held that petitioner’s confrontation claim had

                                   2   been forfeited, and that the trial court had not abused its discretion in finding the victim competent

                                   3   to testify. See Ans., Exh. E at 16-17, 12-13. The California Court of Appeal affirmed the

                                   4   judgment.

                                   5          Petitioner raised the confrontation claim, but not the due process claim, to the California

                                   6   Supreme Court on direct appeal. See Ans., Exh. F at 5. The California Supreme Court denied

                                   7   review of petitioner’s direct appeal.

                                   8          Petitioner filed a state habeas petition in the California Court of Appeal. In this first state

                                   9   habeas petition, petitioner argued that he received ineffective assistance from trial counsel. See

                                  10   Ans., Exh. G at 26-30, 37-54 (first state habeas petition, setting forth claim). The California Court

                                  11   of Appeal issued an order to show cause, returnable in superior court. The Contra Costa County

                                  12   Superior Court decided it would be “pointless” to hold an evidentiary hearing on petitioner’s
Northern District of California
 United States District Court




                                  13   claim, and denied petitioner’s first state habeas petition. Ans., Exh. J at 37 (second state habeas

                                  14   petition, describing the proceedings in Contra Costa County Superior Court on the first state

                                  15   habeas petition).

                                  16          Petitioner filed a second state habeas petition in the California Court of Appeal. In the

                                  17   second state habeas petition, petitioner argued that the Contra Costa County Superior Court had

                                  18   “violated [the California Court of Appeal’s] OSC by denying the [first state] habeas petition

                                  19   without an evidentiary hearing.” Id. at 32-51. Petitioner did not argue that the California Court of

                                  20   Appeal should grant relief on his claim that he received ineffective assistance of counsel. Instead,

                                  21   petitioner argued that the California Court of Appeal “should ‘[l]et a writ of mandate issue

                                  22   commanding respondent court to vacate its order [denying the first state habeas petition] and hold

                                  23   an evidentiary hearing . . . .’” Id. at 51. The California Court of Appeal denied petitioner’s

                                  24   second state habeas petition. See Ans., Exh. L.

                                  25          Petitioner filed a petition for review in the California Supreme Court. Petitioner argued

                                  26   that he had been erroneously deprived of an evidentiary hearing in his first state habeas petition,

                                  27   and that the California Court of Appeal compounded this error by denying his second state habeas

                                  28   petition. See generally, Ans., Exh. M. Petitioner did not ask the California Supreme Court to
                                                                                         6
                                            Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 7 of 17




                                   1   relieve him of his conviction. Instead, petitioner asked the California Supreme Court to order the

                                   2   lower courts to grant petitioner an evidentiary hearing. See id. at 7 (“Montes requests this Court to

                                   3   grant review and to retransfer the matter to the Court of Appeal with directions to order an

                                   4   evidentiary hearing . . . .”), 8 (same), 34-35 (under a section entitled “remedy,” asking the

                                   5   California Supreme Court “to grant review and retransfer the matter to the Court of Appeal with

                                   6   directions to issue a writ or other order requiring the superior court to conduct an evidentiary

                                   7   hearing.”) (emphasis in original). The California Supreme Court denied review. Ibid.

                                   8           This federal habeas petition followed.

                                   9                                                ANALYSIS

                                  10   1.      STANDARD OF REVIEW.
                                  11           Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a

                                  12   federal court may entertain a petition for writ of habeas corpus “in behalf of a person in custody
Northern District of California
 United States District Court




                                  13   pursuant to the judgment of a State court only on the ground that he is in custody in violation of

                                  14   the Constitution or laws or treaties of the United States.” 28 U.S.C. 2254(a). The petition may not

                                  15   be granted with respect to any claim adjudicated on the merits in state court unless the state court’s

                                  16   adjudication of the claim: “(1) resulted in a decision that was contrary to, or involved an

                                  17   unreasonable application of, clearly established Federal law, as determined by the Supreme Court

                                  18   of the United States; or (2) resulted in a decision that was based on an unreasonable determination

                                  19   of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. 2254(d).

                                  20           “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court

                                  21   arrives at a conclusion opposite to that reached by [the United States Supreme] Court on a

                                  22   question of law or if the state court decides a case differently than [the] Court has on a set of

                                  23   materially indistinguishable facts.” Williams (Terry) v. Taylor, 529 U.S. 362, 412–13 (2000).

                                  24   “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if the state

                                  25   court identifies the correct governing legal principle from [the] Court’s decisions but unreasonably

                                  26   applies that principle to the facts of the prisoner’s case.” Id. at 413. “[A] federal habeas court

                                  27   may not issue the writ simply because that court concludes in its independent judgment that the

                                  28   relevant state-court decision applied clearly established federal law erroneously or incorrectly.
                                                                                          7
                                            Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 8 of 17




                                   1   Rather, that application must also be unreasonable.” Id. at 411. A federal habeas court making

                                   2   the “unreasonable application” inquiry should ask whether the state court’s application of clearly

                                   3   established federal law was “objectively unreasonable.” Id. at 409.

                                   4            When there is no reasoned opinion from the highest state court to consider the petitioner’s

                                   5   claims, the federal habeas court looks to the last reasoned opinion from the state courts. See

                                   6   Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). When the state court has rejected a claim on the

                                   7   merits without explanation, the federal court “must determine what arguments or theories

                                   8   supported or . . . could have supported, the state court’s decision; and then it must ask whether it is

                                   9   possible fairminded jurists could disagree that those arguments or theories are inconsistent with

                                  10   the holding in a prior decision of [the U.S. Supreme] Court.” Harrington v. Richter, 562 U.S. 86,

                                  11   102 (2011).

                                  12   2.       CLAIMS FOR RELIEF.
Northern District of California
 United States District Court




                                  13            As grounds for federal habeas relief, petitioner claimed: (1) the trial court violated

                                  14   petitioner’s right to confront Doe’s mother when she testified as a witness (“confrontation claim”);

                                  15   (2) the trial court violated petitioner’s right to due process by allowing Doe to testify, though Doe

                                  16   lacked the necessary competence (“due process claim”); and (3) the state court erred by declining

                                  17   petitioner’s request for an evidentiary hearing on his claim of ineffective assistance of trial counsel

                                  18   (“evidentiary hearing claim”).2

                                  19            A.        CONFRONTATION CLAIM.
                                  20            Petitioner claimed that the trial court violated petitioner’s right to confront a witness.

                                  21   Specifically, petitioner argued that the trial court erred by sustaining an objection to defense

                                  22   counsel’s question whether the victim’s mother knew why the victim was repeating first grade.

                                  23   See Pet. at 5. Petitioner contended that an answer to this question may have allowed him to show

                                  24
                                       2
                                         In its order serving the petition, the Court erroneously described petitioner’s third claim as one for ineffective
                                  25
                                       assistance of counsel However, the petition challenged the Contra Costa County Superior Court’s denial of an
                                       evidentiary hearing during petitioner’s first state habeas petition, which hearing would have concerned a claim that
                                  26
                                       petitioner received ineffective assistance of counsel. See Pet. at 5 (“Montes sought review of the superior court’s
                                       denial of an evidentiary hearing . . . .”); see also Ans. at 22 (arguing that petitioner did not state a claim for ineffective
                                  27
                                       assistance of counsel in his federal habeas petition). Accordingly, the Court will analyze the claim petitioner actually
                                       raised in the instant federal habeas petition, regarding the denial of a hearing. The Court will not analyze an
                                  28
                                       ineffective assistance of counsel claim, because no such claim was raised in the instant petition. See generally, Pet.
                                                                                                     8
                                         Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 9 of 17




                                   1   that the victim was developmentally disabled, and thus that the jury could not rely on her

                                   2   testimony. Petitioner argued that, by sustaining this objection, the trial court improperly limited

                                   3   cross-examination of a witness in violation of the Confrontation Clause. Respondent argued that

                                   4   petitioner’s confrontation claim is procedurally defaulted and petitioner did not show cause and

                                   5   prejudice for the default, and that in any event the claim is meritless. See Ans. at 11-15.

                                   6          Respondent is correct. Petitioner’s confrontation claim is procedurally defaulted, and in

                                   7   any event is meritless.

                                   8                  (1)        THE CONFRONTATION CLAIM IS PROCEDURALLY DEFAULTED.
                                   9          Petitioner raised his confrontation claim on direct appeal to the California Court of Appeal

                                  10   and to the California Supreme Court. The California Court of Appeal held that petitioner’s

                                  11   confrontation claim had been forfeited, see Ans., Exh. E at 16-17, 12-13, and the California

                                  12   Supreme Court denied review without explanation, see Ans., Exh. F at 5.
Northern District of California
 United States District Court




                                  13          A federal court will not review questions of federal law decided by a state court if the state

                                  14   court’s decision rests on a state law ground that is independent of the federal question and

                                  15   adequate to support the judgment. “The [independent and adequate state grounds] doctrine applies

                                  16   to bar federal habeas when a state court declined to address a prisoner’s federal claims because the

                                  17   prisoner had failed to meet a state procedural requirement. In these cases, the state judgment rests

                                  18   on independent and adequate state procedural grounds.” Coleman v. Thompson, 501 U.S. 722,

                                  19   729–30 (1991).

                                  20          Here, the California Court of Appeal determined that petitioner’s confrontation claim was

                                  21   procedurally barred by California Evidence Code Section 354. See Ans., Exh. E at 16-20. In

                                  22   relevant part, Section 354 provides that:

                                  23                  A verdict or finding shall not be set aside . . . by reason of the
                                                      erroneous exclusion of evidence unless the court . . . is of the
                                  24                  opinion that the error or errors complained of resulted in a
                                                      miscarriage of justice and it appears of record that:
                                  25                          (a) The substance, purpose, and relevance of the excluded
                                                      evidence was made known to the court by the questions asked, an
                                  26                  offer of proof, or by any other means;
                                                              (b) The rulings of the court made compliance with
                                  27                  subdivision (a) futile; or
                                                              (c) The evidence was sought by questions asked during
                                  28                  cross-examination or recross-examination.
                                                                                         9
                                        Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 10 of 17




                                   1          The California Court of Appeal found that none of Section 354’s exceptions applied in

                                   2   petitioner’s case. Specifically, the court found that the first exception did not apply because

                                   3   defense counsel had not offered proof to demonstrate the relevance of the excluded evidence

                                   4   during the cross-examination of the victim’s mother, see Ans., Exh. E at 16; that the second

                                   5   exception did not apply because the trial court had not so restricted cross-examination that other

                                   6   lines of questioning would have been futile, id. at 17; and that the third exception did not apply

                                   7   because the questions fell outside the scope of direct examination and counsel did not ask the

                                   8   victim’s mother if the victim had developmental disabilities, ibid.

                                   9          Although the United States Supreme Court and the Ninth Circuit have not weighed in on

                                  10   this issue, several sister courts have held that Section 354 is an adequate state procedural rule. See

                                  11   Arana v. Grounds, No. 11-CV-01972-JST (PR), 2014 WL 106781, at *8 (N.D. Cal. Jan. 10, 2014)

                                  12   (Judge Jon Tigar) (holding that Section 354 constitutes independent and adequate state procedural
Northern District of California
 United States District Court




                                  13   rule under Wainwright v. Sykes, 433 U.S. 72, 87–88 (1977)); Penisoni v. Walker, No. C-10-1040

                                  14   EMC PR, 2012 WL 5389691, at *9 (N.D. Cal. Nov. 2, 2012) (Judge Edward Chen) (same);

                                  15   Williams v. Sisto, No. 07–5342 CW, 2010 WL 530086, at *8–9 (N.D. Cal. Feb. 8, 2010) (Judge

                                  16   Claudia Wilken) (same); Rogan v. Henry, No. 97–4460 BZ, 1999 WL 375603, at *3–4 (N.D. Cal.

                                  17   June 4, 1999) (Magistrate Judge Bernard Zimmerman) (same). This Court agrees. Moreover, the

                                  18   California Court of Appeal’s discussion of Section 354 was independent because it was “not []

                                  19   interwoven with federal law.” La Crosse v. Kernan, 244 F.3d 702, 704 (9th Cir. 2001). Because

                                  20   the California Court of Appeal’s decision rests on a state law ground that is independent of the

                                  21   federal question and adequate to support the judgment, petitioner’s confrontation claim is

                                  22   procedurally barred.

                                  23          In some instances, petitioner may avoid the procedural default doctrine by showing cause

                                  24   for the default and prejudice. See Sawyer v. Whitley, 505 U.S. 333, 338 (1992). The cause

                                  25   standard requires the petitioner to show that “some objective factor external to the defense” or

                                  26   constitutionally ineffective assistance of counsel impeded his efforts to comply with the state’s

                                  27   procedural rule. See Murray v. Carrier, 477 U.S. 478, 488 (1986). To satisfy the prejudice part of

                                  28   the cause-and-prejudice test, the petitioner must show actual prejudice resulting from the errors of
                                                                                        10
                                        Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 11 of 17




                                   1   which he complains. See McCleskey v. Zant, 499 U.S. 467, 494 (1991). A petitioner also may

                                   2   avoid the procedural default doctrine if he can show actual innocence. See Schlup v. Delo, 513

                                   3   U.S. 298, 327 (1995).

                                   4             Here, petitioner made no effort to show that his procedural default was caused by

                                   5   constitutionally ineffective assistance of counsel or any other circumstance external to the defense,

                                   6   or to show that he is actually innocent of the crimes of which he was convicted. Indeed, as noted

                                   7   supra, petitioner did not file any response to the Answer. Petitioner, therefore, did not establish

                                   8   cause for the default or prejudice of a magnitude resulting in a fundamental “miscarriage of

                                   9   justice.” Schlup, 513 U.S. at 316.

                                  10             For these reasons, petitioner’s confrontation claim was procedurally defaulted.

                                  11                    (2)     THE CONFRONTATION CLAIM IS MERITLESS.
                                  12             Even if petitioner’s confrontation claim were not procedurally barred, it would fail on the
Northern District of California
 United States District Court




                                  13   merits.

                                  14             The Confrontation Clause of the Sixth Amendment provides that in criminal cases the

                                  15   accused has the right to “be confronted with witnesses against him.” U.S. Const. amend. VI.

                                  16   However, the Confrontation Clause does not prevent a trial judge from imposing reasonable limits

                                  17   on cross-examination based on concerns of harassment, prejudice, confusion of issues, witness

                                  18   safety or interrogation that is repetitive or only marginally relevant. Delaware v. Van Arsdall, 475

                                  19   U.S. 673, 679 (1986). The Confrontation Clause guarantees an opportunity for effective cross-

                                  20   examination, not cross-examination that is effective in whatever way, and to whatever extent, the

                                  21   defense might wish. Delaware v. Fensterer, 474 U.S. 15, 20 (1985) (per curiam). In addition,

                                  22   “[the United States Supreme] Court has never held that the Confrontation Clause entitles a

                                  23   criminal defendant to introduce extrinsic evidence for impeachment purposes.” Nevada v.

                                  24   Jackson, 569 U.S. 505, 511 (2013) (emphasis in original) (criticizing Ninth Circuit for “elid[ing]

                                  25   the distinction between cross-examination and extrinsic evidence by characterizing the cases as

                                  26   recognizing a broad right to present ‘evidence bearing on [a witness’] credibility”).

                                  27             A defendant meets his burden of showing a Confrontation Clause violation by showing

                                  28   that “[a] reasonable jury might have received a significantly different impression of [a witness’]
                                                                                          11
                                         Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 12 of 17




                                   1   credibility . . . had counsel been permitted to pursue his proposed line of cross-examination.” Van

                                   2   Arsdall, 475 U.S. at 680. The focus of this inquiry “must be on the particular witness, not on the

                                   3   outcome of the entire trial.” Ibid. To determine whether a defendant’s Sixth Amendment right of

                                   4   confrontation has been violated by the exclusion of evidence on cross-examination, a court must

                                   5   inquire whether (1) the evidence was relevant; (2) there were other legitimate interests

                                   6   outweighing the defendant’s interests in presenting the evidence; and (3) the exclusion of evidence

                                   7   left the jury with sufficient information to assess the credibility of the witness. See United States

                                   8   v. Beardslee, 197 F.3d 378, 383-84 (9th Cir.), amended, 204 F.3d 983 (9th Cir. 2000).

                                   9          Applying the Beardslee factors, petitioner’s claim does not warrant habeas relief. With

                                  10   respect to the first factor, the evidence sought was not relevant. As the California Court of Appeal

                                  11   noted, defense counsel did not actually ask the victim’s mother whether the victim had a

                                  12   developmental disability. Instead, defense counsel asked whether the victim’s mother knew why
Northern District of California
 United States District Court




                                  13   the victim had repeated the first grade, and the trial court sustained an objection to that question.

                                  14   A yes or no answer from the victim’s mother would have revealed nothing about the victim’s

                                  15   developmental disability, much less the victim’s credibility. Indeed, defense counsel stated to the

                                  16   trial court that he “[did not] know where [he was] going with this,” that “[i]t just struck [him]” that

                                  17   the victim may have “some learning disorder, educational disorder, something to that effect,” and

                                  18   that if this were the case “it would be evidence that could be presented to the jury to show about

                                  19   her credibility and her ability to remember and relate facts.” Ans., Exh. B at 163. As defense

                                  20   counsel could not articulate the relevance of his question regarding the victim’s repetition of first

                                  21   grade, the trial court did not violate petitioner’s confrontation rights in concluding that the

                                  22   question was not relevant.

                                  23          The second factor also weighs against petitioner. Defense counsel argued to the California

                                  24   Court of Appeal that the challenged question was intended to begin a line of questioning which

                                  25   would end with a statement that the victim was not credible. Ans., Exh. D at 38. However,

                                  26   petitioner’s interest in pursuing this line of questioning was outweighed by the legitimate concern

                                  27   that it would confuse the issues and introduce testimony that was “only marginally relevant.” Van

                                  28   Arsdall, 475 U.S. at 679. To achieve the desired ends, defense counsel would have to establish (1)
                                                                                         12
                                         Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 13 of 17




                                   1   that the victim’s mother knew why the victim had to repeat first grade; (2) through non-hearsay

                                   2   testimony, that the reason for this repetition was a developmental disability rather than some other

                                   3   reason such as a language barrier; (3) presumably through expert testimony, the nature of the

                                   4   victim’s developmental disability; (4) if true, and presumably through expert testimony, that the

                                   5   victim’s disability reduced her ability to recall and relate facts; and (5) if true, and presumably

                                   6   through expert testimony, that this reduction in her abilities rendered the victim less credible. For

                                   7   defense counsel’s question to become relevant it would have to be followed by a mini-trial on the

                                   8   victim’s developmental disability. The trial court also noted that defense counsel had been aware

                                   9   since at least the pre-trial competency hearing that the victim suffered “developmental delays,”

                                  10   and could have pursued this issue “based on discovery.” Ans., Exh. B at 162. The trial court

                                  11   legitimately refused to halt the criminal trial in order to conduct a belated mini-trial on the victim’s

                                  12   disability.
Northern District of California
 United States District Court




                                  13           The third factor also weighs against petitioner, because the jury was given a sufficient

                                  14   opportunity to assess the victim’s credibility. The victim testified before the jury, and the trial

                                  15   court did not bar petitioner from challenging the victim’s testimony as fabricated or otherwise

                                  16   inaccurate. The trial court also noted it was apparent during that testimony that the victim suffered

                                  17   a developmental disability, so to the extent defense counsel believed the disability reduced the

                                  18   victim’s credibility, the jury was able to observe that disability and to draw the appropriate

                                  19   conclusions. Id. at 134. Thus, even assuming that the victim’s disability ought to weigh on her

                                  20   credibility, the jury was already aware of that disability without defense counsel’s question to the

                                  21   victim’s mother. As the jury had sufficient information to assess the victim’s credibility, the third

                                  22   factor weighs against finding error. See Plascencia v. Alameda, 467 F.3d 1190, 1201 (9th Cir.

                                  23   2006) (exclusion of cross-examination that would have provided cumulative or repetitive evidence

                                  24   did not violate Confrontation Clause or was harmless error); United States v. Brown, 347 F.3d

                                  25   1095,1098-99 (9th Cir. 2003) (no Confrontation Clause violation in district court’s quashing

                                  26   defense subpoena where thorough cross-examination of informant enabled jury to sufficiently

                                  27   assess informant’s credibility) Accordingly, the state court’s denial of petitioner’s confrontation

                                  28   claim was neither contrary to nor an unreasonable application of federal law under AEDPA.
                                                                                         13
                                         Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 14 of 17




                                   1           Because petitioner’s confrontation claim was procedurally defaulted and is without merit,

                                   2   petitioner is not entitled to relief on this claim.

                                   3           B.      DUE PROCESS CLAIM.
                                   4           In his due process claim, petitioner contended that the trial court abused its discretion in

                                   5   finding that the victim competent, argued that the victim was not competent to testify, and urged

                                   6   that the admission of the victim’s testimony despite her incompetence violated petitioner’s due

                                   7   process. Pet. at 5. Respondent argued that petitioner’s due process claim was not exhausted, is an

                                   8   issue of state law not cognizable in a federal habeas petition, and is meritless. See Ans. at 20-22.

                                   9           Respondent is correct.

                                  10                   (1)     THE DUE PROCESS CLAIM WAS NOT EXHAUSTED.
                                  11           To exhaust his federal habeas claims, a petitioner must present the federal constitutional

                                  12   basis for his claims to the state’s highest court. Gray v. Netherland, 518 U.S. 152, 162–63 (1996);
Northern District of California
 United States District Court




                                  13   Duncan v. Henry, 513 U.S. 364, 365–66 (1995 (per curiam). Here, petitioner argued to the

                                  14   California Supreme Court on direct appeal that his confrontation right had been violated, but did

                                  15   not raise his due process claim. See Ans., Exh. F at 5. Petitioner argued to the California

                                  16   Supreme Court in his petition for collateral review that he had been erroneously deprived of an

                                  17   evidentiary hearing in his first state habeas petition, and that the California Court of Appeal

                                  18   compounded this error in his second state habeas petition. See Ans., Exh. M. Petitioner thus also

                                  19   failed to raise his due process claim on collateral review.

                                  20           Because the record shows that petitioner never presented his due process claim to the

                                  21   California Supreme Court, this claim was not exhausted.

                                  22                   (2)     THE DUE PROCESS CLAIM IS NOT COGNIZABLE.
                                  23           A district court may deny an unexhausted claim on the merits if it is perfectly clear that the

                                  24   application does not raise even a colorable federal claim. 28 U.S.C. § 2254(b)(2); see Cassett v.

                                  25   Stewart, 406 F.3d 614, 623-24 (9th Cir.2005).

                                  26           In the instant federal habeas petition, petitioner phrased his due process claim in state law

                                  27   terms. He argued that the trial court “erred” and cited only a state opinion in support, Rose v.

                                  28   Superior Court, 81 Cal. App. 4th 564 (2000). See Pet. at 5; see also Ans., Exh. D at 24-36 (citing
                                                                                             14
                                         Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 15 of 17




                                   1   only state law in the argument to the California Court of Appeal that the trial court erred in

                                   2   admitting incompetent testimony). Petitioner thus failed to specify a federal ground for relief. See

                                   3   Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254 (petitioner shall “specify

                                   4   all the grounds for relief available to the petitioner . . . .”).

                                   5             Although the United States Supreme Court and the Ninth Circuit have not addressed this

                                   6   issue, several sister courts have found that a claim that a witness was incompetent to testify under

                                   7   California law is not cognizable in a federal habeas petition. See Dean v. Lopez, No. C 10-2465

                                   8   PJH PR, 2013 WL 1190289, at *6 (N.D. Cal. Mar. 21, 2013) (Judge Phyllis Hamilton) (“[I]t is not

                                   9   the province of a federal habeas court to reexamine state-court determinations on state-law

                                  10   questions.”); Rodriguez v. McDonald, No. C 11-1010 CRB PR, 2012 WL 1601000, at *13 (N.D.

                                  11   Cal. May 7, 2012) (Judge Charles Breyer) (same); McHenry v. Felker, No. C 07-2334 JSW, 2010

                                  12   WL 2629732, at *6 (N.D. Cal. June 29, 2010) (Judge Jeffrey White) (“The veracity or competence
Northern District of California
 United States District Court




                                  13   of a witness is generally a matter of state law and not a federal question.”) (citing Schlette v.

                                  14   California, 284 F.2d 827, 834–35 (9th Cir. 1960)); Gipson v. Hubbard, No. C 06-5463 SI (PR),

                                  15   2009 WL 426215, at *5 (N.D. Cal. Feb. 20, 2009) (Judge Susan Illston) (same). This Court

                                  16   agrees. Because petitioner’s due process claim is based exclusively on state law, it is not

                                  17   cognizable in this federal habeas petition.

                                  18                    (3)     THE DUE PROCESS CLAIM IS MERITLESS.
                                  19             Even if petitioner’s due process claim were exhausted and cognizable, it would fail on the

                                  20   merits.

                                  21             The Ninth Circuit has rejected due process claims where the trial court admitted testimony

                                  22   from a child that the petitioner later claimed was incompetent. See Walters v. McCormick, 122

                                  23   F.3d 1172 (9th Cir. 1997); Farnum v. Frauenheim, 768 F. App’x 680, 682 (9th Cir. 2019). In

                                  24   Walters, the Ninth Circuit held that due process may only be violated if state law requires the trial

                                  25   court to conduct a competency hearing, and the trial court fails to conduct such a hearing. See 122

                                  26   F.3d at 1176. Because the trial court had “conducted a meaningful hearing,” “[t]here was no due

                                  27   process violation.” Id. at 1176-77. In Farnum, the Ninth Circuit similarly held that “there was no

                                  28   due process violation” where the trial court had “conducted an adequate hearing.” 768 F. App’x at
                                                                                             15
                                         Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 16 of 17




                                   1   682 (going on to note that, in addition to the competency hearing, the jury had been “jury [had]

                                   2   ‘remained free to assess the truthfulness and the significance of [the challenged] testimony, and

                                   3   petitioner had the opportunity to refute it’”) (citation omitted). See also Rodriguez, 2012 WL

                                   4   1601000, at *13 (rejecting due process claim as not cognizable and, in the alternative, meritless

                                   5   because a competency hearing had been held) (applying Walters, 122 F.3d at 1176).

                                   6           Here, as in Walters and Farnum, the trial court conducted a competency hearing before the

                                   7   criminal trial. The clerk’s transcript reveals that defense counsel was able to cross-examine the

                                   8   victim during the competency hearing and to argue that the victim was not competent to testify.

                                   9   See Ans., Exh. B at 13:21-26:28. The clerk’s transcript also reveals that the trial court considered

                                  10   counsel’s arguments and reviewed California court decisions on witness competency before

                                  11   finding the victim competent. See id. at 26:29-29:21. The trial court thus fulfilled the

                                  12   requirements of due process. See Walters, 122 F.3d at 1176; Farnum, 768 F. App’x at 682. Thus,
Northern District of California
 United States District Court




                                  13   this claim is without merit.

                                  14           Because petitioner’s due process claim not exhausted, not cognizable, and in any event is

                                  15   without merit, petitioner is not entitled to relief on this claim.

                                  16           C.      EVIDENTIARY HEARING CLAIM.
                                  17           Petitioner claimed that the state court erred by not granting him an evidentiary hearing on

                                  18   collateral review. See Pet. at 5. Respondent argued that this claim is not cognizable in a federal

                                  19   habeas petition. See Ans. at 23-24. Respondent is correct.

                                  20           It is well-settled that a claim “alleging errors in the state post-conviction review process is

                                  21   not addressable through habeas corpus proceedings” because there is no federal constitutional

                                  22   right to state habeas proceedings. Franzen v. Brinkman, 877 F.2d 26, 26 (9th Cir. 1989). See also

                                  23   Rowland v. Chappell, 902 F. Supp. 2d 1296, 1338 (N.D. Cal. 2012) (claim that petitioner was

                                  24   denied meaningful review in state collateral proceedings was not cognizable in federal petition)

                                  25   (applying Franzen, 877 F.2d at 26) , aff’d, 876 F.3d 1174 (9th Cir. 2017); Delgado v. Yates, 622 F.

                                  26   Supp. 2d 854, 865 (N.D. Cal. 2008) (Judge Charles Breyer) (claim that state court violated

                                  27   petitioner’s due process rights by denying state habeas petition without an opinion or evidentiary

                                  28   hearing was not cognizable) (applying Franzen, 877 F.2d at 26). This principle squarely applies
                                                                                           16
                                         Case 3:19-cv-06310-WHA Document 15 Filed 02/02/21 Page 17 of 17




                                   1   to petitioner’s challenge to the state courts’ actions on collateral review.

                                   2           Because petitioner’s evidentiary hearing claim is not cognizable, petitioner is not entitled

                                   3   to relief on this claim.

                                   4                                              CONCLUSION

                                   5           For the foregoing reasons, the petition for a writ of habeas corpus is DENIED.

                                   6           A certificate of appealability will not issue because reasonable jurists would not “find the

                                   7   district court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

                                   8   529 U.S. 473, 484 (2000). Petitioner may seek a certificate of appealability from the United States

                                   9   Court of Appeals.

                                  10           The clerk shall close the file.

                                  11           IT IS SO ORDERED.

                                  12                     2 2021.
                                       Dated: February _____,
Northern District of California
 United States District Court




                                  13
                                                                                                      WILLIAM ALSUP
                                  14                                                                  UNITED STATES DISTRICT JUDGE

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         17
